 Case 1:20-cv-01085-MN Document 31 Filed 06/14/21 Page 1 of 2 PageID #: 2458




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

SCOTT GILMORE, et al.                           )
                                                )
                                                )
                            Plaintiffs,v.       )
                                                )   C.A. No. 20-1085-MN
                                                )
MONSANTO COMPANY,                               )   JURY TRIAL DEMANDED
                                                )
                      Defendant.                )



                       UNOPPOSED MOTION TO EXTEND PAGE LIMIT

       Plaintiffs respectfully request that the Local Rule 7.1.3(4) page limit for Plaintiffs’

Memorandum in Support of Plaintiffs’ Motion for Preliminary Approval of Class Action

Settlement and for Certification of the Class for Purposes of Settlement (“Preliminary Approval

Motion”) be extended from 20 pages to 50 pages, exclusive of any table of contents or table of

citations. The page limit for the Preliminary Approval Motion should be extended to allow

Plaintiffs to more fully brief the facts and issues in this complex action and the terms of this

proposed class action settlement. Defendant Monsanto Company does not oppose this request.



  /s/ Chandra J. Williams
William J. Rhodunda, Jr. (#2774)
Chandra J. Williams (#4907)
Rhodunda Williams & Kondraschow
Brandywine Plaza West
1521 Concord Pike, Suite 205
Wilmington, DE 19803
Bill@rawlaw.com
Chandra@rawlaw.com
Attorneys for Plaintiffs




                     UNOPPOSED MOTION TO EXTEND PAGE LIMIT
Case 1:20-cv-01085-MN Document 31 Filed 06/14/21 Page 2 of 2 PageID #: 2459




    IT IS SO ORDERED this    day of June, 2021



                                          United States District Court Judge




                                 2
                UNOPPOSED MOTION TO EXTEND PAGE LIMIT
